    Case 1:03-cv-09917-LAP-KNF Document 229 Filed 09/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LV, et al.,

                 Plaintiffs,
                                            No. 03 Civ. 9917 (LAP)
         -against-
                                                    ORDER
NEW YORK CITY DEPARTMENT OF
EDUCATION, et al.,
                 Defendants.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

    Because of the stay, occasioned by the COVID-19 virus, on

Plaintiffs’ motion for a special master (dkt. no. 205), that

motion is denied solely for administrative purposes, subject to

reinstatement by letter at the conclusion of the fall semester.

The Clerk of the Court is directed to close the open motion.

SO ORDERED.

Dated:   September 29, 2020
         New York, New York




                                       ___________________________
                                       LORETTA A. PRESKA, U.S.D.J.
